Clark, J.:
The defendant being in default by reason of not collecting and paying over the taxes in full was properly chargeable with the amount of the tax list and the burden of a discharge of any part thereof was upon him. Vest v. Cooper, 75 N. C., 519.
The statute applicable (Acts 1891, Oh. 326, Sec. 38 (2) prescribes that no tax due from insolvents shall be credited to the sheriff unless allowed by the County Commissioners upon proof as therein 'required and before the day of settlement. Section 105 of the same Act fixes the time for the sheriff to settle the State taxes “on or before the 2nd Monday in January,” and for settlement of county taxes Section 109 prescribes “on or before the 1st Monday in February.” Public policy requires promptness in these settlements, otherwise both the county and State governments might become seriously embarassed for lack of necessary funds. The only extension of the time of settlement beyond the dates above specified is as to county taxes, and as to them Section 111 of the said Act provides that the County Commissioners may extend the time for settlement by the sheriff of the county taxes but not longer than till “the first of May in the year following that in which the taxes were levied.” The defendant, not having settled his taxes within the time appointed by law and not having had the allowance made him by the County Commissioners for insolvents at the time and manner prescribed by law, cannot have them allowed to him now by the courts in an action for the balance due by him on the tax list. The attachment of the tax books was subsequent to the time he should have settled the taxes and' have had his .insolvent list allowed, and can be no defence.
*382As to the second exception, it is no defence that the defendant misconstrued the purport of the order of reference.
No Error.